DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-22 are pending.
Claims 1-22 are rejected.
Priority
Claims 1-22 are given the benefit of parent Provisional Application No. 62/595,603.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 June 2019 (2 papers) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figures 3-7 are color drawings and a petition as discussed above has not been filed. Alternatively the applicants may submit black and white replacement drawings for Figures 3-7.
Claim Interpretation
The term “soft clipping” in claims 3, 7, and 18 is a term of art and is interpreted as a partial read mapping. The term “Fisher’s method” regarding a P value protocol in claim 10 is a term of art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a process of determining an expected background for alignment abnormalities of sequence reads to a reference sequence, determining an unexpectedness of observed alignment abnormalities, identifying an insufficient homology region and tagging the region for a remedial action. Independent claim 16 recites a computer that executes the process of claim 1, and independent claim 22 is a computer program that causes a 
Dependent claims 2 and 17 further recite a mental process of performing a reference-assisted assembly. Dependent claims 3 and 18 further recites a mental process of considering data of read pairing, soft clipping, mismatch, or indel alignment abnormalities. Dependent claims 4 and 19 further recite a mental process of considering base position and base quality of the abnormality. Dependent claims 5 and 20 further recite a mental process of assessing background levels for a base position of an abnormality. Dependent claims 6 and 21 further recite a mental process and mathematical concept of dividing a total count of the abnormality by a total number of sequence reads. Dependent claim further recites a mental process of assessing covariates of a soft clipping read length and if the abnormality occurs at a 3’end or a 5’ end of the read. Dependent claim 8 further recites a mental process and mathematical concept of calculating p-values of the abnormalities, combining the p-values for each sequence read, and determining if an insufficient homology region has a lower combined p-value than a threshold p-value. Dependent claim 9 further recites a mental process and mathematical concept of using the recited formulas to determine p-values for the abnormalities. Dependent claim 10 further recites a mental process and mathematical concept of using Fisher’s method to combine p-values. Dependent claim 11 further recites a mental process and mathematical concept of performing a step-wise combination of p-values. Dependent claim 12 further recites a mental process and mathematical concept of smoothing a combined p-value. Dependent claim 13 further recites a mental process of performing de novo local assembly of the insufficient homology region, 
This judicial exception is not integrated into a practical application because the additional element of claims 1, 16, and 22 of inputting data is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of a processor and memory in claim 16 and computer readable media in claim 22 does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of claims 1, 16, and 22 of inputting data, the additional element of a processor and memory in claim 16, and the additional element of computer readable media in claim 22 are conventional computer processes and components.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631